burden of establishing that relief is warranted.    Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered petitioner's writ petition and appendix, we
                conclude that our intervention is unwarranted, as the district court
                properly determined that petitioner's proffered witness was not a rebuttal
                witness. Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558; Andrews v.
                Harley Davidson, Inc., 106 Nev. 533, 539, 796 P.2d 1092, 1096 (1990)
                (concluding that "Hebuttal evidence explains, contradicts, or disproves
                evidence introduced by a defendant in his case-in-chief' and that "[t]he
                test for determining what constitutes rebuttal evidence is whether the
                evidence offered tends to contradict new matters raised by the adverse
                party"); see NRCP 16.1(a)(2)(C)(ii) (providing that an expert cannot serve
                as a rebuttal witness where that witness's purpose is to "contradict a
                portion of another party's case in chief that should have been expected and
                anticipated"). In particular, the expert reports show that petitioner's
                expert's testimony merely concerned the elements of petitioner's claim and
                did not rebut new matters raised by real parties in interest's experts.
                Moreover, the record demonstrates that petitioner engaged this expert
                approximately one year before the disclosure deadline for real parties in
                interest's experts. The district court therefore properly determined that
                petitioner's expert's testimony would not be rebuttal testimony. NRCP
                16.1(a)(2)(C)(ii); Andrews, 106 Nev. at 539, 796 P.2d at 1096. Thus,




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                petitioner has not demonstrated that writ relief is warranted.'   Pan, 120

                Nev. at 228, 88 P.3d at 844. Accordingly, we
                            ORDER the petition DENIED.



                                                                / ACE-A 44;
                                                            Hardesty


                                                                                          J.




                cc:   Hon. Elliott A. Sattler, District Judge
                      Law Offices of Curtis B. Coulter
                      Alverson Taylor Mortensen & Sanders
                      Washoe District Court Clerk




                       'We note that petitioner's writ petition is devoted solely to arguing
                that the district court erred in failing to categorize her proffered expert
                witness as a rebuttal witness. Because we agree with the district court's
                determination in that regard, we need not consider the separate, unraised
                issue of whether the district court's sanction of striking this witness was
                an abuse of discretion. Bahena v. Goodyear Tire & Rubber Co., 126 Nev.
                   „ 235 P.3d 592, 596 (2010) (recognizing that discovery sanctions are
                within the district court's discretion).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A